DETAILED ACTION
 The communication is in response to the application received 12/05/2019, wherein claim 15 has been amended. Claims 1-16 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 1709204, filed on 06/09/2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a video storage unit, a viewpoint determining unit, a timing identification unit, a video selection unit and a video transmitting unit in claim 1 and limitations a viewpoint transmitting unit, a video receiving unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a viewpoint determining unit, a timing identification unit, a video selection unit, a video transmitting unit in claim 1 and limitations a viewpoint transmitting unit, a video receiving unit in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claims 2-11 are rejected because they depend on rejected claim 1 as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 9-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He et al. (U.S 2019/0158815), hereinafter He, in view of Cuijpers et al. (U.S. 2007/0121629) hereinafter Cuijpers, further in view of Dei et al. (U.S. 2006/0045363) hereinafter Dei.
Regarding claim 1, He discloses a video providing device for providing video content comprising a plurality of viewpoints (He [0126]: a system), the device comprising: 
a video storage unit operable to store a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint (He [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data), 
a viewpoint determining unit operable to determine a requested viewpoint in the video content (He [0047], [0061]: server stores multiple version of same content to accommodate a client request for different viewports of the same content; [0143]: receive user input data from keypad, touchpad, microphone,…; [0167]: processor to perform functions; Fig. 8, [0067]: a user wearing a head mounted device to view video data may pan from viewport A to viewport B at time             
                
                    
                        t
                    
                    
                        1
                    
                
            
         during playback of segment             
                
                    
                        S
                    
                    
                        A
                    
                
            
        that carries high quality video for viewport A; Fig. 8, [0044]: head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU)); 
a timing identification unit operable to identify a next suitable video switching time (He Fig. 8, [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
        , i.e. next suitable switching time is determined, based on user’s movement); 
a video selection unit operable to select a video with a high resolution region corresponding to the requested viewpoint and the identified video switching time (He [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
         based on user’s movement); and 
a video transmitting unit operable to transmit the selected video to a video receiving device (He [0047], [0065], [0068]: a specific version corresponds to a viewport requested by a user is delivered by the server to the user; [0128]-[0129]: base station configured to transmit and receive signal).  

He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video.
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution to have plurality of switching times, as taught by Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the pictures offsets defining video switching times for each video (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).


Regarding claim 2, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He does not explicitly disclose the group of pictures duration is two seconds or more.
However, Cuijpers discloses wherein the group of pictures duration is two seconds or more (Cuijpers [0068]: the burst length can be 7500 milliseconds, which is 7.5 second so it is more than two seconds).  
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He and Cuijpers and Dei, and further incorporate having the group of pictures duration is two seconds or more, as taught by Dei, to effectively enable accelerated channel change (Cuijpers [0068]).


Regarding claim 3, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He does not explicitly disclose the group of pictures duration is determined so as to obtain a target bandwidth during transmission.
However, Cuijpers discloses the group of pictures duration is determined so as to obtain a target bandwidth during transmission (Cuijpers [0066]: the length or size of each burst segment is set based on a bandwidth size).  
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
 He and Cuijpers and Dei, and further incorporate having the group of pictures duration is determined so as to obtain a target bandwidth during transmission, as taught by Dei, to effectively enable accelerated channel change (Cuijpers [0068]).

Regarding claim 4, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He does not explicitly disclose wherein the group of pictures offset is less than one second between two consecutively offset videos.  
However, Cuijpers discloses wherein the group of pictures offset is less than one second between two consecutively offset videos (Cuijpers [0068], [0083]: the maximum client delay time, which is the offset between two consecutively offset video, is 500 milliseconds, i.e. 0.5 second so it is less than one second).  
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He and Cuijpers and Dei, and further incorporate having the group of pictures offset is less than one second between two consecutively offset videos, as taught by Dei, to effectively enable accelerated channel change (Cuijpers [0068]).


Regarding claim 7, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He does not explicitly disclose wherein the group of pictures offset is not the same between each consecutive offset video.  
However, Cuijpers discloses the temporal offset is maximum client delay time that is considered permissible when a user request a channel change. Any time period may be selected depending on viewer and/or customer preferences. Selecting a value on the order of several hundred millisecond (e.g. 300-500 milliseconds) likely enables a channel change that viewers consider essentially instantaneous (Cuijpers [0039], [0065]).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He and Cuijpers and Dei, and further incorporate having the group of pictures offset is not the same between each consecutive offset video, as taught by Dei, to effectively enable accelerated channel change (Cuijpers [0068]).
Furthermore, one having ordinary skill in the art is motivated to modify the system and method of He and Cuijpers to have the group of pictures offset is not the same between each consecutive offset video, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to set the duration of sensing cycle when mass of particles deposited on the sensor element reaches a pre-set/predetermined mass) is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 418,82 USPQ2d 1385, 1395-97 (2007).  
 


Regarding claim 9, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He discloses wherein there are six viewpoints, representing a cube mapping of the video (He Fig. 10A, [0046]: a cube map layout having six viewpoints can be used).  

Regarding claim 10, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He discloses wherein the requested viewpoint is determined based upon one or more of: the position and/or orientation of the video receiving device, information specifying a viewpoint, or coordinates indicating a region of the video (He 0044]: the provided video changes when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU); [0138]: the WTRU can have GPS system to provide location information; [0146]: other peripheral including accelerometer, e-compass,… can be used; [0081]: the client may derive user orientation position from its gyroscope, accelerometer and/or magnetometer tracking information).  

Regarding claim 11, He and Cuijpers and Dei disclose all the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.
He discloses wherein the video receiving device is associated with a head-mountable display (He Fig. 8, [0044]: a head mounted device HMD can be used to provide user with video data).  

Regarding claim 12, He discloses a video receiving device for receiving video content comprising a plurality of viewpoints (He Fig. 8, [0044]: head mounted device HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU); [0127]: WTRU can be smartphone, laptop, computer,…), the device comprising: 
a viewpoint transmitting unit operable to transmit information identifying a requested viewpoint in the video content (He Fig. 8, [0044]: a head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU), i.e. information identifying requested viewpoint; [0066], [0089]: the user navigates through a view, e.g. turning head to look around; [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station); and 
a video receiving unit operable to receive a video from a video providing device in dependence upon the transmitted viewpoint information (He Fig. 8, [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station; [0044]: the provided video changes when user looks around based on feedback provided by the HMD, i.e. transmitted viewpoint information), the video being one of a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint (He [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data).
 
He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video.
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution to have plurality of switching times, as taught by Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the pictures offsets defining video switching times for each video (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).


Regarding claim 13, He discloses a video providing method for providing video content comprising a plurality of viewpoints (He [0073]: a projection method), the method comprising: 
storing a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint (He [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data); 
(He [0047], [0061]: server stores multiple version of same content to accommodate a client request for different viewports of the same content; [0143]: receive user input data from keypad, touchpad, microphone,…; [0167]: processor to perform functions; Fig. 8, [0067]: a user wearing a head mounted device to view video data may pan from viewport A to viewport B at time             
                
                    
                        t
                    
                    
                        1
                    
                
            
         during playback of segment             
                
                    
                        S
                    
                    
                        A
                    
                
            
        that carries high quality video for viewport A; Fig. 8, [0044]: head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU)); 
identifying a next suitable video switching time from amongst the plurality of video switching times (He Fig. 8, [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
        , i.e. next suitable switching time is determined, based on user’s movement); 
selecting a video with a high resolution region corresponding to the requested viewpoint and the identified video switching time (He [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
         based on user’s movement; [0055] switch); and 
transmitting the selected video to a video receiving device (He [0047], [0065], [0068]: a specific version corresponds to a viewport requested by a user is delivered by the server to the user; [0128]-[0129]: base station configured to transmit and receive signal).  
He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a 
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the pictures offsets defining video switching times for each video (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).


Regarding claim 14, He discloses a video receiving method for receiving video content comprising a plurality of viewpoints (He [0073]: a projection method), the method comprising: 
determining a requested viewpoint in the video content (He [0047], [0061]: server stores multiple version of same content to accommodate a client request for different viewports of the same content; [0143]: receive user input data from keypad, touchpad, microphone,…; [0167]: processor to perform functions; Fig. 8, [0067]: a user wearing a head mounted device to view video data may pan from viewport A to viewport B at time             
                
                    
                        t
                    
                    
                        1
                    
                
            
         during playback of segment             
                
                    
                        S
                    
                    
                        A
                    
                
            
        that carries high quality video for viewport A; Fig. 8, [0044]: head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU)); 
transmitting information identifying the requested viewpoint in the video content  (He Fig. 8, [0044]: a head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU), i.e. information identifying requested viewpoint; [0066], [0089]: the user navigates through a view, e.g. turning head to look around; [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station); and 
receiving a video from a video providing device in dependence upon the transmitted viewpoint information, the video being one of a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint (He Fig. 8, [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station; [0044]: the provided video changes when user looks around based on feedback provided by the HMD, i.e. transmitted viewpoint information; [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data).

He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video.
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to  (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution to have plurality of switching times, as taught by Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the pictures offsets defining video switching times for each video (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).


Regarding claim 15, He discloses a non-transitory, computer readable storage medium containing a computer program which, when executed by a computer, causes the computer to execute a video providing method for providing video content comprising a plurality of viewpoints (He [0167]: computer readable medium), the method comprising: 
storing a plurality of versions of a video for each of a plurality of the viewpoints in the video content, the videos being encoded such that each video comprises a region of high resolution corresponding to that viewpoint (He [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data).
determining a requested viewpoint in the video content (He [0047], [0061]: server stores multiple version of same content to accommodate a client request for different viewports of the same content; [0143]: receive user input data from keypad, touchpad, microphone,…; [0167]: processor to perform functions; Fig. 8, [0067]: a user wearing a head mounted device to view video data may pan from viewport A to viewport B at time             
                
                    
                        t
                    
                    
                        1
                    
                
            
         during playback of segment             
                
                    
                        S
                    
                    
                        A
                    
                
            
        that carries high quality video for viewport A; Fig. 8, [0044]: head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU)); 
identifying a next suitable video switching time from amongst the plurality of video switching times (He Fig. 8, [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
        , i.e. next suitable switching time is determined, based on user’s movement); 
selecting a video with a high resolution region corresponding to the requested viewpoint and the identified video switching time (He [0067]: a video segment             
                
                    
                        S
                    
                    
                        B
                    
                
            
         which carries high quality video for viewport B is switched at time             
                
                    
                        t
                    
                    
                        2
                    
                
            
         based on user’s movement); and 
transmitting the selected video to a video receiving device (He [0047], [0065], [0068]: a specific version corresponds to a viewport requested by a user is delivered by the server to the user; [0128]-[0129]: base station configured to transmit and receive signal).  

He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video.
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution to have plurality of switching times, as taught by Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).


Regarding claim 16, He discloses a non-transitory, computer readable storage medium containing a computer program which, when executed by a computer, causes the computer to execute a video receiving method for receiving video content comprising a plurality of viewpoints (He [0167]: computer readable medium), the method comprising: 
determining a requested viewpoint in the video content (He [0047], [0061]: server stores multiple version of same content to accommodate a client request for different viewports of the same content; [0143]: receive user input data from keypad, touchpad, microphone,…; [0167]: processor to perform functions; Fig. 8, [0067]: a user wearing a head mounted device to view video data may pan from viewport A to viewport B at time             
                
                    
                        t
                    
                    
                        1
                    
                
            
         during playback of segment             
                
                    
                        S
                    
                    
                        A
                    
                
            
        that carries high quality video for viewport A; Fig. 8, [0044]: head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU)); 
transmitting information identifying the requested viewpoint in the video content (He Fig. 8, [0044]: a head mounted device HMD can be used to provide user with video data. A part of video may be changed when user looks around based on feedback provided by the HMD and/or other types of user interface (e.g. a wireless transmit/receive unit WTRU), i.e. information identifying requested viewpoint; [0066], [0089]: the user navigates through a view, e.g. turning head to look around; [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station); and 
receiving a video from a video providing device in dependence upon the transmitted viewpoint information, the video being one of a plurality of versions of a video for each of a (He Fig. 8, [0138], [0140]: the WTRU include processor, transceiver, transmit/ receive element to transmit and receive data with a base station; [0044]: the provided video changes when user looks around based on feedback provided by the HMD, i.e. transmitted viewpoint information; [0047]: multiple versions of a same video with different target viewports are generated and stored at server side. Offset cub-map can be used with provides high resolution videos; [0067]: there can be 30 viewports each having 5 resolutions; [0069], [0096]: encoding viewports in high quality; [0143]: memory storage device can be used to store data).

He does not explicitly disclose a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution, the group of pictures offsets defining video switching times for each video.
However, Cuijpers discloses plurality of video switching times and a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution (Cuijpers [0032]-[0033]: as consequence of depend frames from independent frame, when a client request receipt of a new media stream, decoding of the stream does not start until an independent frame is received; [0043]: decoding is not started until the start of a group of picture GOP is received, hence, determined switching time; Fig. 7, [0039]-[0040]: multiple video bursts having temporal offsets are generated to have multiple multicast burst streams 306 that are flows staggered in time, hence plurality of video switching times. The offset multicast bursts 306 are substantially identical, which perceive identical visual content, i.e. same region of high resolution; [0064]: each burst stream 306 is temporally offset with respect to adjacent burst stream 306; [0083]: multiple replicated media stream with temporal offset may be flowed toward one or more clients 112).
He and Cuijpers are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He, and further incorporate having a plurality of the videos each comprise the same region of high resolution, and each video comprising the same region of high resolution is encoded with a temporal offset of the group of pictures relative to those other videos with the same region of high resolution to have plurality of switching times, as taught by Cuijpers, so that a past independent frame is available for delivery to and display by a client device without waiting for a future independent frame to accelerate channel changing in video streaming (Cuijpers [0004]).

He does not explicitly disclose the group of pictures offsets defining video switching times for each video.
However, Dei discloses a video storage unit, a video selection unit, a video transmitting unit, a timing identification unit operable to identify a next suitable video switching time, and the pictures offsets defining video switching times for each video (Dei Fig. 2, [0113]: a conversion server having connection processing unit 202, transcoder, receivers and transmitters to communicate with client devices; [0139]: The conference server, on receipt of the image switching request from the client, sends the image switching request to the connection processing unit. Image selection/combination unit in the transcoder selects image data according a request of the client device notified by the connection processing unit; [0142]: the image selection/combination unit generates images according to client’s request; Fig. 4, [0147]: conventionally, when one image data is switched to another, there has been a time difference between the moment a switch request is issued and the moment the image coded data is actually switched, hence a switching time is determined. The data must be switched at the start of an intra (I) frame coded data to correctly decode the subsequent frames that are encoded based on prediction, wherein an intra (I) frame is a start of a group of pictures. The group of pictures in 2nd image coded data can be offset from group of picture of 1st image coded data as in Fig. 4, hence the group of picture offsets defining video switching times for each video).
He and Cuijpers and Dei are analogous art because they are from the same field of endeavor of video providing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by He and Cuijpers, and further incorporate having the group of pictures offsets defining video switching times for each video, as taught by Dei, to correctly decode the subsequent frames when video data is switched (Dei [0147]).




Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
“wherein the group of pictures offset is dependent upon the content of the video content.”  cited in claim 5;
and the limitation “wherein the group of pictures offset is dependent upon the viewpoint.” cited in claim 6;
and the limitation “wherein the group of pictures offset is proportional to the difference between the resolution of a high resolution area and a low resolution area of the video if the video comprises areas of different resolution.” cited in claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE JO ATALA whose telephone number is (571)272-7384.  The examiner can normally be reached on 830am-500pm M-TH.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486